Citation Nr: 1515266	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  09-21 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUE

Entitlement to service connection for a right knee disorder.  



REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney



ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel




INTRODUCTION

The Veteran had active service from November 1977 to May 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In his June 2009 substantive appeal, the Veteran requested a hearing before the Board.  However, his attorney withdrew that request in a July 2014 statement.  Therefore, the Board deems his request for a hearing withdrawn.  See 38 C.F.R § 20.704(e).

This case consists entirely of documents in the Veterans Benefits Management System (VBMS).  The Board has reviewed all relevant documents in VBMS.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  Virtual VA also includes records from the Montgomery and Tuskegee VA Medical Centers (VAMCs) for treatment through January 2015.  To the extent that these additional VA treatment records may be relevant to the claim on appeal, the case is being remanded for further development, and the Agency of Original Jurisdiction (AOJ) will have the opportunity to consider the evidence submitted since the June 2013 SSOC.  See 38 C.F.R. § 20.1304.  

The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disorder has been raised by the record in a December 2014 statement, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In August 2014, the Veteran submitted a VA 21-4142 in which he authorized VA to obtain his medical records from Jackson Hospital in Montgomery, Alabama.  It was specifically noted that he had received treatment for both knees at that facility.  The evidence does include records dated in 2007 from Jackson Hospital pertaining to his amputation of the left leg below the knee.  However, there are no records regarding his right knee, and it does not appear that the RO made any attempt to obtain such records since receiving the August 2014 VA Form 21-4142.  Therefore, the AOJ should attempt to obtain any outstanding records that may be relevant to the claim.  


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a right knee disorder since his military service.  A specific request should be made for the dates of treatment at Jackson Hospital for his right knee.  After obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records, to include any records dated from January 2008 to April 2012 and records dated since February 2015.

2.  After obtaining any relevant, outstanding medical records, the Veteran should be afforded a VA examination to determine the nature and etiology of any right knee disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions.

The Veteran has contended in his November 2007 lay statement that he has had knee pain since his separation from service.  It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.  

The examiner should identify all current right knee disorders.  For each diagnosis identified, he or she should state whether it is at least as likely as not that the disorder is causally or etiologically related to his military service.  

In rendering this opinion, the examiner should specifically consider the service treatment records documenting an October 1979 right knee basketball injury, September 1981 right knee trauma with laxity noted and an impression of probable patellar dislocation, an October 1981 referral to a rehabilitation program status post patellar dislocation, December 1981 diagnosis of probable chronic right knee strain, and a January 1982 profile for right knee pain.  Finally, in November 1982, the service treatment records show a diagnosis for chronic patellar subluxation, with indication to rule out internal derangement and noted a history of the knee popping out of joint for the prior 6 months.  The examiner should also consider the Tuskegee VAMC treatment records noting a June 2013 physical medicine rehabilitation consultation reviewing X-rays showing tricompartmental degenerative joint disease and patellar arthritis.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  

3.  When the development has been completed, the AOJ should review the case on the basis of additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative a supplemental statement of the case and a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


